Citation Nr: 1524388	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-28 118	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to higher initial disability ratings for the service-connected posttraumatic stress disorder (PTSD), currently rated as 10 percent prior to April 20, 2009, and 50 percent since April 20, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD.  The RO assigned an initial disability rating of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) in November 2011, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in September 2012.  In September 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In August 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with a Veterans Law Judge (VLJ) who has since retired from the Board; a transcript of that hearing is of record.

In April 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Upon remand, the AMC issued another rating decision in September 2014, which increased the disability rating for the PTSD to 50 percent, retroactively effective from April 20, 2009.

The Veteran's paperless claims files were also reviewed and considered, along with his paper claims file. 


FINDING OF FACT

In December 2014 and April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


